

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
UNIFIRST CORPORATION
2010 STOCK OPTION AND INCENTIVE PLAN
 
SECTION 1.  
GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 
The name of the plan is the Unifirst Corporation 2010 Stock Option and Incentive
Plan (the “Plan”).  The purpose of the Plan is to encourage and enable the
officers, employees, Non-Employee Directors and other key persons (including
Consultants and prospective employees) of Unifirst Corporation (the “Company”)
and its Subsidiaries upon whose judgment, initiative and efforts the Company
largely depends for the successful conduct of its business to acquire a
proprietary interest in the Company.  It is anticipated that providing such
persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.
 
The following terms shall be defined as set forth below:
 
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Administrator” means the Board, and, to the extent of the authority delegated
to it by the Board, the compensation committee of the Board (or a similar
committee performing the functions of the compensation committee and which is
comprised of not less than two Non-Employee Directors who are independent).
 
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.
 
“Award Agreement” means a written or electronic document setting forth the terms
and provisions applicable to an Award granted under the Plan.  Each Award
Agreement is subject to the terms and conditions of the Plan.
 
“Board” means the Board of Directors of the Company.
 
“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.
 
“Cause” means for purposes of the Plan a determination of the Board that the
employee should be dismissed as a result of (i) serious and willful misconduct
that is injurious to the Company; (ii) the employee’s conviction of (whether or
not such conviction is subject to appeal), or entry of a plea of guilty or nolo
contendere to, any crime or offense involving fraud, personal dishonesty or
moral turpitude or which constitutes a felony in the jurisdiction involved; or
(iii) the employee’s continuing repeated willful failure or refusal to perform
such employee’s duties to the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
 
“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
 
“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.
 
“Disability” means disability as set forth in Section 22(e)(3) of the Code.
 
“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.
 
“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 21.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Fair Market Value” on any given date means the last sale price at which Stock
is traded on such date or, if no Stock is traded on such date, the most recent
date on which Stock was traded, as reflected on the New York Stock Exchange or,
if applicable, any other national stock exchange on which the Stock is traded.
 
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
 
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
 
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
 
“Normal Retirement Date” shall have the meaning provided in the Company’s
Unfunded Supplemental Executive Retirement Plan (as amended from time-to-time),
without regard to whether a grantee hereunder is a participant therein.
 
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
 
“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under Section
162(m) of the Code and the regulations promulgated thereunder.
 
“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following:  earnings before interest, taxes, depreciation and
amortization; net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); changes in the market price of the Stock;
funds from operations or similar measures; sales or revenue; acquisitions or
strategic transactions; operating income (loss); operating margins; cash flow
(including, but not limited to, operating cash flow and free cash flow); return
on capital, assets or equity; stockholder returns; return on sales; gross or net
profit levels; productivity; expense; margins; operating efficiency; customer
satisfaction; working capital; earnings (loss) per share of Stock; market
shares; or number of customers, any of which may be measured either in absolute
terms or as compared to any incremental change or as compared to results of a
peer group, and all of which may be based on audited or unaudited financial
results and may be subject to adjustments for events, circumstances and other
conditions as may be determined by the Administrator and to the extent such
adjustment is consistent with Section 162(m) of the Code and the regulations
thereunder.
 
“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award.  A
Performance Cycle shall not be less than 12 months.
 
“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.
 
“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.
 
“Restricted Stock Award” means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.
 
“Restricted Stock Units” means an Award of phantom stock units to a grantee.
 
“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction, (iii) the sale of all of the outstanding Stock of the Company
to an unrelated person or entity, or (iv) any other transaction in which the
owners of the Company’s outstanding voting power prior to such transaction do
not own at least a majority of the outstanding voting power of the Company or
any successor entity immediately upon completion of the transaction other than
as a result of the acquisition of securities directly from the Company.
 
“Sale Price” means the value as determined by the Administrator of the
consideration payable to, or otherwise to be received by, the stockholders of
the Company, per share of Stock owned by them, pursuant to a Sale Event.
 
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
 
“Stock” means the Common Stock, par value $0.10 per share, of the Company,
subject to adjustments pursuant to Section 3.
 
“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.
 
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.
 
“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.
 
“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.
 
SECTION 2.  
ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

 
(a) Administration of Plan.  The Plan shall be administered by the
Administrator.
 
(b) Powers of Administrator.  The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:
 
(i) to select the individuals to whom Awards may from time to time be granted;
 
(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;
 
(iii) to determine the number of shares of Stock to be covered by any Award;
 
(iv) to determine and modify from time to time the terms and conditions,
including restrictions not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Agreements;
 
(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award;
 
(vi) subject to the provisions of Section 5(b), to extend at any time the period
during which Stock Options may be exercised; and
 
(vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.
 
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.
 
(c) Delegation of Authority to Grant Options.  Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Options to individuals who are (i) not subject to the
reporting and other provisions of Section 16 of the Exchange Act and (ii) not
Covered Employees.  Any such delegation by the Administrator shall include a
limitation as to the amount of Options that may be granted during the period of
the delegation and shall contain guidelines as to the determination of the
exercise price and the vesting criteria.  The Administrator may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Administrator’s delegate or delegates that were consistent
with the terms of the Plan.
 
(d) Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.
 
(e) Indemnification.  Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
charter or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.
 
(f) Foreign Award Recipients.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to:  (i) determine which Subsidiaries shall be covered by
the Plan; (ii) determine which individuals outside the United States are
eligible to participate in the Plan; (iii) modify the terms and conditions of
any Award granted to individuals outside the United States to comply with
applicable foreign laws; (iv) establish subplans and modify exercise procedures
and other terms and procedures, to the extent the Administrator determines such
actions to be necessary or advisable (and such subplans and/or modifications
shall be attached to this Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any foreign governmental regulatory exemptions or
approvals.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.
 
SECTION 3.  
STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 
(a) Stock Issuable.  The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 600,000 shares, subject to
adjustment as provided in this Section 3.  For purposes of this limitation, the
shares of Stock underlying any Awards that are forfeited, canceled, held back
upon exercise of an Option or settlement of an Award to cover the exercise price
or tax withholding, reacquired by the Company prior to vesting, satisfied
without the issuance of Stock or expire or are otherwise terminated (other than
by exercise) shall be added back to the shares of Stock available for issuance
under the Plan.  In the event the Company repurchases shares of Stock on the
open market, such shares shall not be added to the shares of Stock available for
issuance under the Plan.  Subject to such overall limitations, shares of Stock
may be issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 500,000 shares of Stock may be granted to any one individual
grantee during any one calendar year period, and no more than 600,000 shares of
the Stock may be issued in the form of Incentive Stock Options.  The shares
available for issuance under the Plan may be authorized but unissued shares of
Stock or shares of Stock reacquired by the Company.
 
(b) Changes in Stock.  Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
number of Stock Options or Stock Appreciation Rights that can be granted to any
one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable.  The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event.  The adjustment by the Administrator
shall be final, binding and conclusive.  No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.
 
(c) Mergers and Other Transactions.  Except as the Administrator may otherwise
specify with respect to particular Awards in the relevant Award Agreement, in
the case of and subject to the consummation of a Sale Event, all Options and
Stock Appreciation Rights that are not exercisable immediately prior to the
effective time of the Sale Event shall become fully exercisable as of the
effective time of the Sale Event, all other Awards with time-based vesting,
conditions or restrictions shall become fully vested and nonforfeitable as of
the effective time of the Sale Event and all Awards with conditions and
restrictions relating to the attainment of performance goals may become vested
and nonforfeitable in connection with a Sale Event in the Administrator’s
discretion.  Upon the effective time of the Sale Event, the Plan and all
outstanding Awards granted hereunder shall terminate, unless provision is made
in connection with the Sale Event in the sole discretion of the parties thereto
for the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree (after taking into account any acceleration hereunder).  In
the event of such termination, (i) the Company shall have the option (in its
sole discretion) to make or provide for a cash payment to the grantees holding
Options and Stock Appreciation Rights, in exchange for the cancellation thereof,
in an amount equal to the difference between (A) the Sale Price multiplied by
the number of shares of Stock subject to outstanding Options and Stock
Appreciation Rights (to the extent then exercisable (after taking into account
any acceleration hereunder) at prices not in excess of the Sale Price) and (B)
the aggregate exercise price of all such outstanding Options and Stock
Appreciation Rights; or (ii) each grantee shall be permitted, within a specified
period of time prior to the consummation of the Sale Event as determined by the
Administrator, to exercise all outstanding Options and Stock Appreciation Rights
held by such grantee.
 
(d) Substitute Awards.  The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation.  The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances.  Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a).
 
SECTION 4.  
ELIGIBILITY

 
Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including Consultants and
prospective employees) of the Company and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.
 
SECTION 5.  
STOCK OPTIONS

 
Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
 
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.
 
Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.  If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.
 
(a) Exercise Price.  The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the option price of such
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value on the grant date.
 
(b) Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.
 
(c) Exercisability; Rights of a Stockholder.  Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date.  The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option.  An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.
 
(d) Method of Exercise.  Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased.  Payment of the purchase price may be made by
one or more of the following methods to the extent provided in the Option Award
Agreement:
 
(i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;
 
(ii) Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the optionee on the open market or that have been
beneficially owned by the optionee for at least six months and that are not then
subject to restrictions under any Company plan.  Such surrendered shares shall
be valued at Fair Market Value on the exercise date;
 
(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or
 
(iv) With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the whole number of shares with a
Fair Market Value that is closest to, but not less than, the aggregate exercise
price.
 
Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Agreement or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.
 
(e) Annual Limit on Incentive Stock Options.  To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000.  To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.
 
SECTION 6.  
STOCK APPRECIATION RIGHTS

 
(a) Exercise Price of Stock Appreciation Rights.  The exercise price of a Stock
Appreciation Right shall not be less than 100 percent of the Fair Market Value
of the Stock on the date of grant.
 
(b) Grant and Exercise of Stock Appreciation Rights.  Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5 of the Plan.
 
(c) Terms and Conditions of Stock Appreciation Rights.  Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined from
time to time by the Administrator.  The term of a Stock Appreciation Right may
not exceed ten years.
 
SECTION 7.  
RESTRICTED STOCK AWARDS

 
(a) Nature of Restricted Stock Awards.  The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Award at the
time of grant.  Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives.  The terms and conditions of each such Award Agreement shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees.
 
(b) Rights as a Stockholder.  Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Stock and the right to
receive dividends thereon, subject to such conditions contained in the
Restricted Stock Award Agreement.  Unless the Administrator shall otherwise
determine, (i) uncertificated Restricted Stock shall be accompanied by a
notation on the records of the Company or the transfer agent to the effect that
they are subject to forfeiture until such Restricted Stock are vested as
provided in Section 7(d) below, and (ii) certificated Restricted Stock shall
remain in the possession of the Company until such Restricted Stock is vested as
provided in Section 7(d) below, and the grantee shall be required, as a
condition of the grant, to deliver to the Company such instruments of transfer
as the Administrator may prescribe.
 
(c) Restrictions.  Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Agreement.  Except as may otherwise be
provided by the Administrator either in the Award Agreement or, subject to
Section 18 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Stock that has not vested at the time
of termination shall automatically and without any requirement of notice to such
grantee from or other action by or on behalf of, the Company be deemed to have
been reacquired by the Company at its original purchase price (if any) from such
grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder.  Following such deemed reacquisition of unvested
Restricted Stock that are represented by physical certificates, a grantee shall
surrender such certificates to the Company upon request without consideration.
 
(d) Vesting of Restricted Stock.  The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or forfeiture shall
lapse.  Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.”  Except as may otherwise be provided by the
Administrator either in the Award Agreement or, subject to Section 18 below, in
writing after the Award is issued, a grantee’s rights in any shares of
Restricted Stock that have not vested shall automatically terminate upon the
grantee’s termination of employment (or other service relationship) with the
Company and its Subsidiaries and such shares shall be subject to the provisions
of Section 7(c) above.
 
SECTION 8.  
RESTRICTED STOCK UNITS

 
(a) Nature of Restricted Stock Units.   The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Unit at the time
of grant.  Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives.  The terms and conditions of each such Award Agreement shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees.  At the end of the deferral period, the
Restricted Stock Units, to the extent vested, shall be settled in the form of
shares of Stock.  To the extent that an award of Restricted Stock Units is
subject to Section 409A, it may contain such additional terms and conditions as
the Administrator shall determine in its sole discretion in order for such Award
to comply with the requirements of Section 409A.
 
(b) Election to Receive Restricted Stock Units in Lieu of Compensation.  The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units.  Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator.  Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein.  The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate.  Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Agreement.
 
(c) Rights as a Stockholder.  A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the phantom stock units underlying his
Restricted Stock Units, subject to such terms and conditions as the
Administrator may determine.
 
(d) Termination.  Except as may otherwise be provided by the Administrator
either in the Award Agreement or, subject to Section 18 below, in writing after
the Award is issued, a grantee’s right in all Restricted Stock Units that have
not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
 
SECTION 9.  
UNRESTRICTED STOCK AWARDS

 
Grant or Sale of Unrestricted Stock.  The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award under the Plan.  Unrestricted
Stock Awards may be granted in respect of past services or other valid
consideration, or in lieu of cash compensation due to such grantee.
 
SECTION 10.  
CASH-BASED AWARDS

 
Grant of Cash-Based Awards.  The Administrator may, in its sole discretion,
grant Cash-Based Awards to any grantee in such number or amount and upon such
terms, and subject to such conditions, as the Administrator shall determine at
the time of grant.  The Administrator shall determine the maximum duration of
the Cash-Based Award, the amount of cash to which the Cash-Based Award pertains,
the conditions upon which the Cash-Based Award shall become vested or payable,
and such other provisions as the Administrator shall determine.  Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator.  Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in shares of Stock, as the Administrator determines.
 
SECTION 11.  
PERFORMANCE SHARE AWARDS

 
(a) Nature of Performance Share Awards.  The Administrator may, in its sole
discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan.  The Administrator shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the periods during which performance is to be measured, and
such other limitations and conditions as the Administrator shall determine.
 
(b) Rights as a Stockholder.  A grantee receiving a Performance Share Award
shall have the rights of a stockholder only as to shares actually received by
the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee.  A grantee shall be entitled to
receive shares of Stock under a Performance Share Award only upon satisfaction
of all conditions specified in the Performance Share Award Agreement (or in a
performance plan adopted by the Administrator).
 
(c) Termination.  Except as may otherwise be provided by the Administrator
either in the Award agreement or, subject to Section 18 below, in writing after
the Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
 
SECTION 12.  
PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 
(a) Performance-Based Awards.  Any employee or other key person providing
services to the Company and who is selected by the Administrator may be granted
one or more Performance-Based Awards in the form of a Restricted Stock Award,
Restricted Stock Units, Performance Share Awards or Cash-Based Award payable
upon the attainment of Performance Goals that are established by the
Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator.  The Administrator shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Cycle.  Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual.  The Administrator, in its discretion, may adjust or modify the
calculation of Performance Goals for such Performance Cycle in order to prevent
the dilution or enlargement of the rights of an individual (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event or development, (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or (iii) in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions provided however, that the Administrator may not exercise such
discretion in a manner that would increase the Performance-Based Award granted
to a Covered Employee.  Each Performance-Based Award shall comply with the
provisions set forth below.
 
(b) Grant of Performance-Based Awards.  With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award).  Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets.  The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.
 
(c) Payment of Performance-Based Awards.  Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle.  The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.
 
(d) Maximum Award Payable.  The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is 500,000 shares of
Stock (subject to adjustment as provided in Section 3(b) hereof) or $5,000,000
in the case of a Performance-Based Award that is a Cash-Based Award.
 
SECTION 13.  
DIVIDEND EQUIVALENT RIGHTS

 
(a) Dividend Equivalent Rights.  A Dividend Equivalent Right may be granted
hereunder to any grantee as a component of an award of Restricted Stock Units,
Restricted Stock Award or Performance Share Award or as a freestanding
award.  The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award Agreement.  Dividend equivalents credited to the holder
of a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Stock, which may thereafter accrue additional
equivalents.  Any such reinvestment shall be at Fair Market Value on the date of
reinvestment or such other price as may then apply under a dividend reinvestment
plan sponsored by the Company, if any.  Dividend Equivalent Rights may be
settled in cash or shares of Stock or a combination thereof, in a single
installment or installments.  A Dividend Equivalent Right granted as a component
of an award of Restricted Stock Units, Restricted Stock Award or Performance
Share Award may provide that such Dividend Equivalent Right shall be settled
upon settlement or payment of, or lapse of restrictions on, such other Award,
and that such Dividend Equivalent Right shall expire or be forfeited or annulled
under the same conditions as such other Award.  A Dividend Equivalent Right
granted as a component of a Restricted Stock Units, Restricted Stock Award or
Performance Share Award may also contain terms and conditions different from
such other Award.
 
(b) Interest Equivalents.  Any Award under this Plan that is settled in whole or
in part in cash on a deferred basis may provide in the grant for interest
equivalents to be credited with respect to such cash payment.  Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.
 
(c) Termination.  Except as may otherwise be provided by the Administrator
either in the Award Agreement or, subject to Section 18 below, in writing after
the Award is issued, a grantee’s rights in all Dividend Equivalent Rights or
interest equivalents granted as a component of an award of Restricted Stock
Units, Restricted Stock Award or Performance Share Award that has not vested
shall automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
 
SECTION 14.  
TRANSFERABILITY OF AWARDS

 
(a) Transferability.  Except as provided in Section 14(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity.  No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order.  No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.
 
(b) Administrator Action.  Notwithstanding Section 14(a), the Administrator, in
its discretion, may provide either in the Award Agreement regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Awards (other than any Incentive Stock
Options, Restricted Stock Units or any Award that is subject to Section 409A) to
his or her immediate family members, to trusts for the benefit of such family
members, to partnerships in which such family members are the only partners or
to such other persons or entities as may be approved by the Administrator,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Award.  In no
event may an Award be transferred by a grantee for value, unless such transfer
is approved by the Administrator.
 
(c) Family Member.  For purposes of Section 14(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.
 
(d) Designation of Beneficiary.  Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death.  Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the
Administrator.  If no beneficiary has been designated by a deceased grantee, or
if the designated beneficiaries have predeceased the grantee, the beneficiary
shall be the grantee’s estate.
 
SECTION 15.  
TAX WITHHOLDING

 
(a) Payment by Grantee.  Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such
income.  The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the grantee.  The Company’s obligation to deliver evidence of book entry
(or stock certificates) to any grantee is subject to and conditioned on tax
withholding obligations being satisfied by the grantee.
 
(b) Payment in Stock.  Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due.
 
SECTION 16.  
SECTION 409A AWARDS

 
To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.
 
SECTION 17.  
TRANSFER, LEAVE OF ABSENCE, ETC.

 
For purposes of the Plan, the following events shall not be deemed a termination
of employment:
 
(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or
 
(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.
 
SECTION 18.  
AMENDMENTS AND TERMINATION

 
The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  The Administrator is specifically authorized to exercise its
discretion to reduce the exercise price of outstanding Stock Options or Stock
Appreciation Rights or effect the repricing of such Awards through cancellation
and re-grants.  To the extent required under the rules of any securities
exchange or market system on which the Stock is listed, to the extent determined
by the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code, or
to ensure that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders.  Nothing in this Section 18 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(b) or 3(c).
 
SECTION 19.  
STATUS OF PLAN

 
With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.
 
SECTION 20.  
GENERAL PROVISIONS

 
(a) No Distribution.  The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.
 
(b) Delivery of Stock Certificates.  Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company.  Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records).  Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded.  All Stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded.  The Administrator may place
legends on any Stock certificate to reference restrictions applicable to the
Stock.  In addition to the terms and conditions provided herein, the
Administrator may require that an individual make such reasonable covenants,
agreements, and representations as the Administrator, in its discretion, deems
necessary or advisable in order to comply with any such laws, regulations, or
requirements.  The Administrator shall have the right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.
 
(c) Stockholder Rights.  Until Stock is deemed delivered in accordance with
Section 20(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.
 
(d) Other Compensation Arrangements; No Employment Rights.  Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases.  The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.
 
(e) Trading Policy Restrictions.  Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.
 
(f) Forfeiture of Awards under Sarbanes-Oxley Act.  If the Company is required
to prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, then any grantee who is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 shall reimburse the Company for the amount of any Award received by such
individual under the Plan during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission, as
the case may be, of the financial document embodying such financial reporting
requirement.
 
SECTION 21.  
EFFECTIVE DATE OF PLAN

 
The Plan shall become effective upon approval by a majority of votes cast by the
holders of the shares of the Common Stock and Class B Common Stock of the
Company, voting together as a single class, at a meeting of stockholders at
which a quorum is present. Subject to such approval by the stockholders, and to
the requirement that no Stock may be issued hereunder prior to such approval,
Stock Options and other Awards may be granted hereunder on and after adoption of
the Plan by the Board.  No grants of Stock Options and other Awards may be made
hereunder after the tenth anniversary of the Effective Date and no grants of
Incentive Stock Options may be made hereunder after the tenth anniversary of the
date the Plan is approved by the Board.
 
SECTION 22.  
GOVERNING LAW

 
This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
applied without regard to conflict of law principles.
 
 
DATE APPROVED BY BOARD OF DIRECTORS:                                        
October 26, 2010
 
DATE APPROVED BY STOCKHOLDERS:
January 11, 2011

 

 
 

--------------------------------------------------------------------------------

 
